«                                            STATE OF TEXAS
                                                      4"* COURT OF APPEALS
                                                         GOUTY OFBEXAR


Michael Idrogo. Public Servant. State of Texas,                     (
Plaintiff/Relator.                                                  (
                                                                    (
V.                                                                  (    Dist. Court Case Nn. 2010-Clg23i
                                                                    (                                  q,
John D. Gabriel. Jr..et alia (inofficial and                        (    Jury Trial Demand; demand       immeltrate
individual capacities), and others yet to be                        (     suspension of county personn^
named. Defendants/Respondents.                                      (     pending trial

                                               PETITION FOR WRIT OF MANDAMUS                                              PO        :   *

Michael Idrogo. Public Servant. State ofTexas, Plaintiff/Relator filed this Petition For Writ OfMandaums and complains:
1. On Friday 18 December 2014. Judge Ncllermoe acknowledged the other parties had not appeared at a hearing for dismissal;
Idrogo filed a motion for default judgment - which has yet to be ruled in favor of Idrogo since the other parties did not appear at
the hearing.                                                                                      .    ^       •       r j-     •   i
2.TRCP requires one ofthe other parlies to file a motion for dismissal: none ofthe other parties filed a motion tor dismissal.
3 Al the 18 December 2014 hearina: astaff attorney met with Idrogo and Idrogo staled he was ready for pre-trial conference and
had .so filed a motion prior to the   of December 2014. At the next hearing Idrogo pointed out the outstanding Motion For
Default Judgment and Idrogo's filing declaring ready for pre-trial conference; both of which were ignored by the same staff
attorney, a Black man. who never gave his name; Idrogo complains of Deprivation of Civil Rights; Violation of Equal Rights;
Violation of Due Process; Discrimination on the Basis of Race; (felony) Retaliation; Official Oppression; Abuse of Office,
18USC242; 18USC241;42USC1983;42USC1981;RlCO;etc.                                                                   ^     .a r           -i
4. Idrogo has long been ready to prosecute the case in the District Court and has on the record declared ready for pre-tna
conference; as a matter of law and fact, this case must be remanded with instructions for ajury trial, etc. The lower courK have
ptirposely ignored Idrogo motions and fact and have fabricated a charade that includes violation of Constitutional Right to
Represent Oneself in acourt, violation of Constitutional Right of Access to a Coun. fraud, extortion, etc. An order has been
issued by acoun that is not even involved in the case while no hearing has been had in that coun by any pany in this case -- a
fraud of (and complain unconstitutional) absentia court proceeding; complain Gabriel/et alia act in ultra vires and/or with ulterior
intent and unconstitutional and deprivation of constitutional/civil rights: discrimination; fraud; abuse ofoffice; retaliation; cover-
up ofcorruption; 18USC242; 18USC241; 42USC1983; 42USC1981; RICO; etc.
5 Jurisdiction is proper. Idrogo complains of apparent cover up; (Evans did reveal heinous acts pertaining to local government
personnel, minor children, sexual activities, RICO, etc.; other criminal activities surrounding the courthouse; etc.); remedy of
which ifcannot be obtained in the Bexar courthouse will be presented to other authorities for necessary criminal prosecution ofall
involved and/or covering up [and/or including 18USC241, j8USC242.42USCI983, 42USCI981. Federal RICO. etc.].
6. While there is Adequate Remedy At Law; there is Clear Abuse (in self-evident cover ups: stalling; etc.) Evans need be
 immediately arrested for False Report to the Police; demand immediate suspension of county personnel pending trial: demand at
 least 5million dollars ($5,000,000) to be immediately paid to Idrogo as penalty for delay(s)/scheme(s)/etc. By Gabriel, et alia^
 7, Demand other immediate and further relief as necessary and/or requested by Idrogo and demand the lower court(s) be ordered
 to proceed with the district court case (or in the alternative, grant asummary Judgment in favor of Idrogo's demand(s)).
                                                 PREGO ORATIO'NEM (PRAYER)

 To protect Piaintiff/Relator's right from injustice in trial proceedings when there is no adequate remedy available by appeal after a
 final judgment; Plaintiff/Relator, in the interest of justice and as a matter of law. prays for granting of Mandamus in
 Plaintlff/Relaior's favor and that Plaintiff/Relator have such other and further relief to which Plaintiff/Relator may show justly
 entitled.                                                      ^                                      ^                  ^     .

 withoutprej^idjggjj ^^^^dedonthis dale bymailbox.
             Declared to the best of my belief, pursuant r'/14"^ Amend..Bill ofRights, U.S. Const.. TX Const., laws enforcing,


 Michael IdrS^o, Plaintiff/Relator, depul^^^^'^^^urt 1989, Public Servant, State ofTcM^T^SBidaie for Federal office);
 Navycommander veteran of foreign wars
 317 West Rosewood Avenue
 San Antonio, Texas 78212
             copy: Attorney General ofthe United Stales, Federal authorities. State authorities
                                                            -       AFFIRMATION-
 STATE OF TEXAS. COUNTY OF BEXAR
 I petitioner Michael Idrogo, do declared and affirm the above is correct to the best of my observation, recollection, &belief.
 Declared to the best of my ^ief. pursuant FVU'" Amc^., Bill of Rights, U.S.Const.. TX Const., &laws enforcing, without
^^dice
     Date        '             Michael Idrogo. Plaintiff/RelatSP Public Servant, State ofTexas. (candidfflPfor Federal office)
                                                        STATE OF TEXAS
                                                     4"^ COURT OF APPEALS
                                                        GOUTY OF BEXAR

Michael Idrogo. Public Servant. State of Texas,
Plaintiff/Relator,

V.                                                                       DIst. Court Case No. 2010-CI-12389


John D. Gabriel. Jr., et alia (in official and                           Jury Trial Demand; demand for immediate
individual capacities), and others yet to he                             suspension of county personnel
named. Defendants/Respondents.                                           pending trial


                                         MOTION TO PROCEED IN FORMA PAUPERIS

In the Interest of justice. Michael Idrogo, Public Servant candidate, State of Texas. Movant/Plaintiff/Relator filed this Motion To
Proceed In Forma Pauperis. Michael Idrogo is unable to afford costs ofthe Petition For Writ Of Mandamus.

                                                 PREGO ORATIO'NEM (PRAYER)

Plaintiff/Relator, in the interest of justice and as a matter of taw. prays for granting of judgment in Plaintiff/Relator's favor and
that Plaintiff/Relator have such other and further relief to which Plaintiff/Relator may show ju.stly entitled.

          Declared to the best of my belief, pursuant F'/K"^ Amend.,Bill of Rights. U.S. Const., TX Const., laws enforcing,
without prejudice U.C.C. Filed on this date by mailbox.



Michael Idrogo. Plaintiff/Relator. dSul^^deral Courf 1989, Public Servant. State ofTexas (candidate for Federal office);
Navy commander veteran of foreign wars
317 West Rosewood Avenue
 San Antonio, Texas 78212
          copy: Attorney General ofthe United States. Federal authorities. State authorities


                                                          -    AFFIRMATION -
 STATE OF TEXAS
 COUNTY OF BEXAR                                                                                                   .    . .    ,
 I, petitioner. Michael Idrogo. do declared and affirm the above is correct to the best of my observation, recollection, &belict.
 Declared to the best ofmy belief, pursuant l"/14'''iynend.. Bill ofRights. U.S.Const.. TX Const., &laws enforcing, without
                                                                                         ~   ••'   •

 bate                         Michael Idrogo. Plfntiff/Rela^PuBlic ServanU State of Texas, (candidate for Federal office)
Mb.-"--

M(5SEP(6

  ^crp«-,.:
               •;fV^V
               1*'   •




                         Wi.




     *04



                             Sie
                          ^ Pi
                          irt 0 3>
                         'm




           S